Citation Nr: 0705628	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Department of Veterans 
Affairs (VA) benefits based on the character of discharge 
from active duty from May 1965 to February 1971 as a bar to 
VA benefits. 

2.  Whether the character of the appellant's discharge is a 
bar to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The appellant had a single period of active service from May 
1965 to February 1971, for a total net service of three years 
including one year and seven months in Vietnam.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a November 2001 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  In that decision, the RO 
found that new and material evidence had not been submitted 
to reopen the claim for benefits that were previously denied 
in a final decision based on the character of the appellant's 
discharge from service.  


FINDINGS OF FACT

1.  In an administrative decision dated in April 1979, the RO 
denied the appellant's claim of entitlement to VA benefits 
based on the character of discharge from active duty from May 
1965 to February 1971; and the appellant did not perfect an 
appeal as to that decision.

2.  The evidence submitted since the April 1979 
administrative decision is not cumulative or redundant, and 
is so significant that it must be considered in order to 
fairly decide the claim of entitlement to VA benefits based 
on the character of discharge from active duty from May 1965 
to February 1971.

3.  The appellant was found to be absent without leave from 
September 1968 to March 1969 for a total of 180 consecutive 
days, and from July 1969 to January 1971 for a total of 549 
consecutive days.

4.  The appellant was discharged from service in February 
1971 under other than honorable conditions.  In August 1977, 
the Army upgraded the character of service to under honorable 
conditions.

5.  There were no compelling circumstances to warrant the 
appellant's prolonged AWOL; and the appellant was not insane 
at the time that he went AWOL.


CONCLUSIONS OF LAW

1. The April 1979 RO administrative decision that denied the 
claim of entitlement to VA benefits based on the character of 
discharge from active duty from May 1965 to February 1971, is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).
 
2.  Evidence received since the April 1979 administrative 
decision is new and material; and the requirements to reopen 
the appellant's claim of entitlement to recognition to VA 
benefits based on the character of discharge from active duty 
from May 1965 to February 1971, have been met.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2006).

3.  The appellant's character of discharge from service is a 
bar to VA benefits based on service from May 1965 to February 
1971. 38 U.S.C.A. §§ 101(2), 5103(a), 5103A, 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.102 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The 
appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in October 
2001 and November 2001.  By means of those letters and other 
documents, the RO informed the appellant of the types of 
evidence needed in order to reopen his claim with respect to 
the issue of whether the character of the appellant's 
discharge is a bar to VA benefits.  The RO has essentially 
advised the appellant of the basis for the previous denial of 
the claim.  VA has also informed the appellant of the types 
of evidence necessary to establish such claims, including 
what would constitute both "new" and "material" evidence 
to reopen the previously denied claim, the division of 
responsibility between the appellant and VA for obtaining the 
required evidence; and VA requested that the appellant 
provide any information or evidence in her possession that 
pertained to such a claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Further, as reflected in statements submitted, 
the appellant and his representative have shown that they 
have actual knowledge of the criteria for granting the claim 
regarding the issue of whether the character of the 
appellant's discharge is a bar to VA benefits.

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has also described the basis for his claim in statements.  
The claim was subsequently readjudicated and the appellant 
was provided a supplemental statement of the case in March 
2004.  Under these circumstances, the Board determines that 
the notification requirements of the VCAA have been 
satisfied.  Id; Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service medical records, and post-service private 
medical records, and other pertinent documents discussed 
below.  

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her appealed claim. 

II. Application to Reopen Claim Based on New and Material 
Evidence

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).

By an administrative decision in April 1979, the RO found 
that the character of the appellant's discharge from service 
was a bar to VA benefits under the provisions of VAR 1012 (c) 
(6)  (currently 38 C.F.R. § 3.12(c)(6)).  The appellant was 
notified of the decision and did not appeal.  That decision 
is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.
 
In August 2001, the RO received the appellant's application 
for compensation benefits.  The current appeal arises from a 
decision of the RO in November 2001, in which the RO declined 
to reopen the claim previously denied in April 1979.  The RO 
declined to reopen the claim on the basis that the evidence 
submitted since the last final decision was not new and 
material.

As there is a prior final decision on the matter, before 
addressing the underlying claim regarding the issue of 
whether the character of the appellant's discharge is a bar 
to VA benefits, the Board must first determine that new and 
material evidence has been presented in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).
 
As defined by the regulation in effect when the appellant 
filed his August 2001 application to reopen his claim, new 
and material evidence meant evidence not previously submitted 
to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2000).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a appellant's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitted which is sufficient to reopen a claim, as 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In addition, VA is required to first review the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis for its newness and 
materiality.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final disallowance was the April 1979 RO 
administrative decision.

The evidence submitted since April 1979 includes private 
medical evidence showing that the appellant has been 
diagnosed with PTSD.  Private medical records contain 
opinions linking the diagnosed PTSD (1) to the appellant's 
service in Vietnam-as a cause of the PTSD; and (2) to his 
inservice periods of absence without official leave (AWOL)-
as a result of the PTSD.  In an April 2003 letter, the 
appellant's treating physician opined that the appellant's 
description of his symptoms of going AWOL, even when knowing 
he was being discharged, using extremely poor judgment, 
showing no remorse, abusing alcohol to deal with his turmoil, 
clearly suggested that his behavior had bordered, almost on 
the line of being called psychotic.   

Two lay statements received in June and July 2004, from 
family members of a physician, show that the authors attested 
that the physician treated the appellant in 1968 and 
diagnosed him as suffering from battle fatigue and shell 
shock.

The types of information contained in the records discussed 
above was not available at the time of the April 1979 
administrative decision.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
as it addresses the question of whether there were compelling 
circumstances to warrant the prolonged unauthorized absences 
which are involved in the present bar to VA benefits.  See 
38 C.F.R. § 3.12, discussed below.  This evidence is neither 
cumulative nor redundant of previous evidence, as there was 
previously no evidence of any psychiatric symptomatology or 
opinion linking such to service or to the appellant's periods 
of AWOL.  Therefore, this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000).  Therefore, the 
claim is reopened.

III.  Whether the Character of the Appellant's Discharge is a 
Bar to VA Benefits

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)).  A "veteran" is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).

The specific issue involved in the appellant's claim is 
whether or not the character of his discharge from active 
service bars him from receiving VA benefits.  38 U.S.C.A. § 
5303(a) (West 2002) provides that the discharge of any person 
from the Armed Forces on the basis of an absence without 
authority from active duty for a continuous period of at 
least 180 days if such person was discharged under conditions 
other than honorable, unless such person demonstrates to the 
satisfaction of the VA Secretary that there are compelling 
circumstances to warrant such prolonged unauthorized absence, 
shall bar all rights of such person under laws administered 
by the Secretary based upon the period of service from which 
discharged or dismissed, notwithstanding any action 
subsequent to the date of such discharge by a board 
established pursuant to 10 U.S.C. § 1553 (West 2002).  See 
also 38 C.F.R. § 3.12(c)(6) (2006).

Insanity is a defense to either statutory or regulatory bars.  
See 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b) (2006).  If 
it is established to the satisfaction of the Secretary that a 
person in the Armed Forces was insane at the time of the 
commission of the offense leading to the discharge, then such 
person will not be barred from receiving benefits 
administered by the Secretary based upon the period from 
which such person was separated. 38 U.S.C.A. § 5303(b) (West 
2002); 38 C.F.R. § 3.12(b) (2006); see 38 C.F.R. § 3.354 
(2006) (defining insanity for purposes of determining cause 
of discharge from service).  The Court has held that the 
insanity need only exist at that time of the commission of 
the offense leading to the person's discharge and there is no 
requirement of a causal connection between the insanity and 
the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence, and thereby remove the bar to 
receiving benefits.  38 C.F.R. § 3.12(c)(6).  First, the 
length and character of service exclusive of the period of 
prolonged AWOL must be investigated.  Service exclusive of 
the period of prolonged AWOL should generally be of such 
quality and length that it can be characterized as honest, 
faithful, and meritorious, and of benefit to the nation. Id.

Second, the reasons for going AWOL must be examined.  Reasons 
for going AWOL that are entitled to receive consideration by 
VA when offered by the former service member include family 
emergencies or obligations or similar types of obligations or 
duties owed to third parties.  The reasons given for going 
AWOL should be evaluated in terms of the former service 
member's age, cultural background, educational level and 
maturity of judgment. Consideration should be given as to how 
the situation appeared to the former service member himself 
or herself and not how the adjudicator might have reacted in 
the same situation. Hardship or suffering incurred during 
overseas service, or as a result of combat wounds of other 
disability incurred or aggravated by active service, must be 
considered carefully and sympathetically in evaluating the 
former service member's state of mind at the time that the 
prolonged AWOL period began.

Third, a valid affirmative defense exists for the absence 
which would have precluded a conviction for AWOL.  As a 
matter of law, compelling circumstances may occur if the 
former service member could not be charged with, or convicted 
of, an offense under the Uniform Code of Military Justice 
based on his or her AWOL period.  This affirmative defense 
must go directly to the substantive issue of the former 
service member's prolonged absence rather than to procedures, 
technicalities, or formalities. 

38 C.F.R. § 3.12(c)(6).
 
Importantly, an honorable or general discharge awarded under 
one of the following programs does not remove any bar to 
benefits imposed by 38 C.F.R. § 3.12(c): (1) The President's 
directive of January 19, 1977, initiating further action with 
respect to Presidential Proclamation 4313 of September 16, 
1974, or (2) the Department of Defense's Special Discharge 
Review Program effective April 5, 1977, or (3) any discharge 
review program implemented after April 5, 1977, and not made 
applicable to all persons administratively discharged or 
released from active military, naval or air service under 
other than honorable conditions. 38 C.F.R. § 3.12(h) (2003).

As noted under 38 C.F.R. § 3.12(h), the appellant's upgraded 
discharge in August 1977 (made under the Department of 
Defense Special Discharge Review Program) does not, in and of 
itself, remove a bar to benefits imposed by 38 C.F.R. § 
3.12(c).  See also 38 U.S.C.A. § 5303(a) (West 2002).  
Therefore, the Board must determine whether either there is 
evidence to establish that the appellant was insane at the 
time of the events in question, or there were compelling 
circumstances to warrant his prolonged unauthorized absences.

The appellant's DD Form 214 shows that his date of entry was 
in May 1965 and his date of discharge was in February 1971.  
His net service for this period of service was three years.  
Of that, he served one year and seven months of foreign 
service, with service in Vietnam from November 1965 through 
June 1967.  Medals and badges awarded include a National 
Defense Service Medal, Parachute Badge, Vietnam Service 
Medal, Combat Infantryman Badge, 2 O/S Bars, and Air Medal.  
The DD Form 214 reflects that the appellant was originally 
discharged under conditions other than honorable.

Review of the service records shows that the appellant was 
AWOL several times.  After arriving in Vietnam in November 
1965, the appellant went AWOL from September 1966 to December 
1966.  While on AWOL he left Vietnam and went to the United 
States.  He was AWOL for 83 days.  For this infraction he was 
administered an Article 15 and then returned to Vietnam.  In 
June 1967 he returned to the U.S. and was reassigned to Fort 
Bragg.  He went AWOL from November 14 through November 16, 
1967.  He went AWOL from January 2 to 6, 1968.  In May 1968 
he went AWOL until August 1968 for a total of 77 days.  He 
was apprehended and given a special court martial.  One month 
later in September 1968 he went AWOL until March 1969 for 180 
days.  He was apprehended and given a special court martial 
and confined for 76 days.  He was released in June 1969.  
Then in July 1969 he went AWOL until January 1971 for a total 
of 549 days.  

An application to have his character of discharge upgraded 
was granted in August 1977, upgrading his discharge Under 
Conditions Other Than Honorable, to Under Honorable 
Conditions (General) made effective in June 1977.  

The Board has considered the question of whether the 
appellant was found to be insane at the time of committing 
the offense (AWOL) causing such discharge resulting in the 
bar to VA benefits.  A review of the record does not show any 
contemporaneous evidence that the appellant was insane at the 
time of the commission of the offense leading to the 
discharge.  Review of the service medical records show no 
indication during service of any psychiatric complaints or 
symptomatology, or any indication of any combat related 
injury.  

At the time of his January 1971 separation examination, the 
appellant reported having no complaints of any frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, any drug or narcotic habit, 
excessive drinking habit, or other pertinent complaints.  On 
examination at that time, psychiatric evaluation was normal.

The first evidence of any mental health treatment is 
contained in a March 1979 statement from a New Jersey 
Department of Health social worker, who notified VA that the 
appellant had been treated (detoxed) in June 1976, and 
treated for opiate addiction since September 1976.  There is 
no indication in that letter that the appellant was ever 
manifesting symptomatology consistent with a psychosis or 
insanity.  He was only being treated for drug addiction.

After the March 1979 statement above, the first evidence of 
any psychiatric treatment is contained in an October 2002 
psychiatric assessment by Suresh Undavia, M.D.  Dr. Undavia 
assessed that the appellant's thought content was free of any 
overt psychotic symptoms.  The assessment concluded with an 
Axis I diagnosis of (1) post-traumatic stress disorder, 
chronic, moderate; (2) history of alcoholism, in remission; 
(3) history of analgesic dependence, continuous; and (4) 
history of post laminectomy status.  

There are subsequent treatment records dated in 2003, and 
statements from Dr. Undavia dated in April 2003 and February 
2004.  In the April 2003 statement, Dr. Undavia opined that 
the appellant's AWOL actions clearly suggested that his 
behavior had bordered almost on the line of being called 
psychotic.  He further opined that the appellant was 
suffering from PTSD of moderate severity, which is directly 
connected with his experience in Vietnam, and which made him 
act quite psychotic, while impairing his judgment, insight 
and functionality.    

In the February 2004 statement, Dr. Undavia opined that he 
did not see any other diagnoses other than PTSD, combat 
related.  He further opined that the appellant's behavior of 
going AWOL frequently was part of and related to symptoms of 
PTSD that he suffered from while in service.

In summary, there are no records of hospitalization or 
counseling reports to show any treatment for any stress-
related symptomatology either upon return from overseas or 
during the time periods in which the appellant was absent 
from his unit.  The first diagnosis of any psychiatric 
disorder is in October 2002, more than 31 years after the 
appellant left service.  Even though Dr. Undavia has opined 
that the appellant's behavior had bordered almost on the line 
of being called psychotic, that is not the same as a 
diagnosis of insanity at the time of the appellant's AWOL.  
Moreover, that opinion was made on the basis of a history 
provided by the appellant, which is not consistent with the 
contemporaneous record at the time of the appellant's periods 
of AWOL.  

Thus, the record does not show that the appellant was insane 
at the time of committing the offenses (AWOL) causing his 
discharge from service under conditions specified as a bar to 
payment of benefits.  

With respect to whether there were compelling circumstances 
to warrant the prolonged unauthorized absences, the Board 
notes the following.  The appellant was AWOL for at least 180 
days on two occasions in service.  He has indicated that his 
extended periods of AWOL were related to his diagnosed PTSD, 
and has submitted lay statements in 2004 attesting to 
behavior problems at the time of his AWOL.  

The Board, however, is not required to simply accept the 
appellant's statements that he had compelling circumstances 
for a prolonged period of AWOL.  See Lane v. Principi, 339 
F.3d 1331, 1340 (Fed. Cir. 2003) (adjudicator permitted to 
look at totality of evidence rather than merely accepting 
whatever rationale a claimant might offer for periods of 
AWOL).  The contemporaneous record does not reflect any 
treatment for any stress-related symptomatology proximate to 
the violations.  The first medical record evidence showing a 
psychiatric disorder is decades later in 2002. 

While the Board finds that there were some periods during 
active service that were "of such quality and length that it 
can be characterized as honest, faithful and meritorious and 
of benefit to the Nation," the evidence of record at the time 
of his return from overseas duty fails to document the 
presence of any circumstances which support his prolonged 
AWOL status.  The record shows that the appellant went AWOL 
on numerous occasions in addition to the two periods that 
were at least 180 days.  None of the service records 
documenting punishments for these shows that the appellant 
offered any excuse for the violations.

Further, there are no records of hospitalization or 
counseling reports to confirm treatment for any stress-
related symptomatology either upon return from overseas or 
during the time periods in which the appellant was absent 
from his unit.  

The regulations state that the reasons which are "entitled to 
be given consideration when offered by the claimant include 
family emergencies or obligations, or similar types of 
obligations or duties owned to third parties."  The appellant 
has not submitted any evidence or claim that his reasons for 
going AWOL were due to exigencies such as family emergencies 
or obligations.  

Although the appellant's honest, faithful and meritorious 
combat service, viewed in terms of his age, cultural 
background, educational level and judgmental maturity have 
been carefully considered, in light of the totality of the 
evidence of record, the Board cannot conclude that there were 
compelling circumstances present upon his return from 
overseas which were of such severity as to force the 
appellant into leaving his unit and thereby warrant his 
prolonged periods of unauthorized absence. Accordingly, in 
view of the above, the Board concludes that the character of 
the appellant's discharge from service is a bar to VA 
benefits.


ORDER

New and material evidence having been received, the claim of 
entitlement to VA benefits based on the character of the 
appellant's discharge from active duty from May 1965 to 
February 1971 as a bar to VA benefits is reopened; to this 
extent, the appeal is granted.. 

The character of the appellant's discharge from active duty 
from May 1965 to February 1971 constitutes a bar to VA 
benefits; the appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


